In a proceeding pursuant to Court of Claims Act § 10 (6) for leave to file a late claim, the claimants appeal from an order of the Court of Claims (Silverman, J.), dated January 17, 1996, which denied their application.
Ordered that the order is affirmed, with costs.
The court considered all of the factors set forth in Court of Claims Act § 10 (6) and did not improvidently exercise its discretion in denying the claimants’ application for leave to file a late claim (see, Matter of Bonaventure v New York State *482Thruway Auth., 114 AD2d 674, affd 67 NY2d 811). Rosenblatt, J. P., Sullivan, Altman and Goldstein, JJ., concur.